Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021, 05/26/2021, 12/17/2019 was filed after the mailing date of the 10/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
In the interest of compact prosecution explanation of specific claim interpretation giving the claims the broadest reasonable interpretation in light of the specification is summarized herein:
Claims 1 and 11: Regarding the recitation “a fin projecting from the exterior surface” the exterior surface nor the fin are given any indication of end points thus the fin is not required to extend the entirety of the exterior surface.
Claims 7: the cooling fluid itself does not structurally alter the apparatus of claim 1.
Claim 8, the glass ribbon itself is not a structural limitation to the apparatus of claim 1, the apparatus only need be capable of having said glass surfaces.
Claim 10: the glass ribbon is not a structural feature of the apparatus of claim 1.
Claim 18:”to provide substantially laminar airflow” is not an active step of the method, the step is extracting heat.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “airfoil shape” in claim 6, 16, and 19 has not been redefined thus it is given the accepted meaning is “a specific wing shape that's characterized by a curved top and a flat bottom.”

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “for forming a glass ribbon from a supply of molten glass” in claim 1 and “for drawing a glass ribbon from a forming apparatus” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "adjacent" in claim 1 and 11 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if “adjacent” as used in claims 1 and 11 is meant to indicate the transition member is meant to be in contact with the forming apparatus.
"ADJACENT" - The term "adjacent" has a broader meaning than side by side, Ex parte Appledorn et al., 159 USPQ 791. 

Claim 10 is indefinite because it is unclear what a “direction of extension” is intended to be where there is no placement or shape defined for claim 10 for the fin.  An extension could simply mean the existence of the fin and the direction of travel of the glass ribbon is not a structural element thus there is no clear structural limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aniolek et al. (WO 2017087738 A1) referred to as Aniolek herein after.
Regarding claims 1, 9 and 11, Aniolek discloses an apparatus for making a glass sheet (Fig 1) comprising:
a forming apparatus (111) capable of forming a glass ribbon from a supply of molten glass (106) ([0054]);
a transition member (120/122) capable of enclosing the glass ribbon and considered adjacent the forming apparatus, the transition member defining an interior space through which the glass ribbon travels (Fig 2-5); and

a tube or pipe (156) or other suitable shape for holding a cooling fluid (Fig 2), thus defining an exterior surface and an interior passage for the cooling fluid, and
Aniolek stated the heat transfer device having a fin (154) projecting from the exterior surface.
Regarding claim 11, Aniolek discloses an overflow draw apparatus with a pull roll assembly (142)
Regarding claim 2-4 and 12, 14, Fin (154) has a fixed end to the exterior of the cylindrical tube (156) and a free end opposite (Fig 4)
Regarding claims 5 and 15, the fin is considered a substantially flat plate (Fig 4-5),
Regarding claims 6 and 16, giving “airfoil” its plain meaning the fin (154) may have an airfoil shape (see at least Fig 4-5)
Regarding claim 7, tube (156) is connected to a source of coolant (at least [0060]).
Regarding claim 8, the glass itself does not limit the apparatus.  Aniolek discloses a heat transfer device on either sides of a glass overflow downdraw system within and enclosure, thus meeting all the limitations of claim 8 (see at least Fig 2).
Regarding claim 10, Aniolek discloses the fin is considered extending from the tube in a direction at which the apparatus is capable of having a glass ribbon travel.
Regarding claim 13, the thickness at the end of the fin is thinner than the diameter of the exterior surface at the fixed end (see at least fig 4-5)
Regarding claims 17 and 19-20, Aniolek discloses a method for making a glass sheet with flowing glass to an overflow downdraw forming apparatus (111) directing a glass ribbon from a supply of molten glass (106) ([0054]); wherein the ribbon flows through a transition member (120/122) capable of enclosing the glass ribbon and considered adjacent the forming apparatus, the transition member defining an interior space through which the glass ribbon travels (Fig 2-5); and

a tube or pipe (156) or other suitable shape for holding a cooling fluid (Fig 2), thus defining an exterior surface and an interior passage for the cooling fluid, and
Aniolek stated the heat transfer device having a fin (154) projecting from the exterior surface having a plate shape (Fig 4).

Claim(s) 1, 7-9, 11, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Delia et al. (US 20120216575 A1) referred to as Delia herein after.
Regarding claims 1, 9, 11, 17, and 20, Delia discloses a method and an apparatus for making a glass sheet (Fig 2 ) via overflow downdraw process comprising:
a forming apparatus (12)and trough capable of forming a glass ribbon from a supply of molten glass (18);
a transition member (24) capable of enclosing the glass ribbon and considered adjacent the forming apparatus, the transition member defining an interior space through which the glass ribbon travels (Fig 2); and
a first heat transfer device (36) disposed within the interior space (Fig 2), the first heat transfer device comprising:
a condensing element (38) such as a tube, rod, coil, or other suitable shape for holding a cooling fluid [0038], thus defining an exterior surface and an interior passage for the cooling fluid, and
Delia stated the condensing device, or first heat transfer device, a fin projecting from the exterior surface [0045] states an increasing surface area can be accomplished by fitting a condensing element with fins or other surface area increasing projection (not shown) [0045].
Additionally a pull roll assembly (30).

Regarding claim 8, Delia discloses a cooling tube on either side within the enclosure where in a glass ribbon is capable of being drawn within (Fig 2) wherein the cooling tubes comprise fins (not shown) [0045] thus “a tube defining an exterior surface and an interior passage, and a fin projecting from the exterior surface of the tube of the second heat transfer device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delia as applied to above, and further in view of Hanna et al. (US 20080184743 A1) referred to as Hanna herein after.
Regarding claims 2 and 12, Delia discloses a fin for increasing surface area attached to the cooling tube in the glass sheet forming apparatus however fails to disclose or show features of the fin.
In analogous art of glass manufacturing Hanna discloses a cooling fins, on cooling conduits provided for the same purpose of removing heat (at least [0015]-[0019], Fig 6A-6L).
Where Delia fails to depict or discuss the fin it would be obvious to one of ordinary skill in the art to look to Hanna for fixing a fin to a cooling conduit.  Thus fixing a fin to the cooling conduit of Delia as taught by Hanna yields a fixed end at a point of intersection with the exterior surface and a free end opposite the fixed end.
Regarding claims 3-4 and 13-14, the combined teachings of Delia and Hanna disclose a fin wherein the width of the fin is less at the free end than the exterior surface fixed to the fin. A tube would be expected to be cylindrical nevertheless Hanna discloses cooling tubes for glass manufacturing apparatuses with cylindrical cooling tubes thus the maximum outer dimension is an outer diameter of the tube.
Regarding claims 5 and 15, the combined teachings of Delia and Hanna disclose a fin that is a substantially flat plate.
Regarding claim 10, while the glass ribbon itself does not structurally limit claim 10, Delia does not depict the fin within the apparatus thus it would be obvious to one skilled in the art to optimize the direction of fin for cooling furthermore to look the Hanna who discloses the fin on the cooling tube in the direction of glass draw thus one skilled in the art would be inclined to place the fin in the direction of draw of glass within the apparatus of Delia.

Claims 6, 16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delia and Hanna as applied to above, and further in view of Hymore (US 3672861 A) referred to as Hymore herein after.
Regarding claims 6, 16, and 19, the combined teachings of Delia and Hanna disclose an overflow downdraw apparatus with a cooling tube having a fin fixed thereon however fail to disclose the fin having an airfoil shape.
In an analogous art of glass drawing, and in particular of drawing a glass sheet, or plate (Fig 1) Hymore discloses cooling mechanisms (56, 57), thus heat transfer devices, on either sides of the drawn glass with conduits (60) with a source of coolant (air) (at least Col 6; lines 14-21, 29-46), wherein the shields have an airfoil shape and additional fins referred to as metal shields (61, 62) to further create an airfoil shape continuous throughout along the glass sheet and reduce air turbulence against the glass sheet between the hot air and cooling mechanism cooled air.
It would have been obvious to one skilled in the art to modify the fin shape of Delia because a mere change in the shape of an element is generally recognized as being within the level of ordinary skill in the art Further, one would have been motivated to select the shape for a fin such as an airfoil shape for the purpose of reducing the air turbulence along the glass sheet as taught by Hymore.
Additionally, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 18, the airfoil shape of the fin made obvious regarding claims 6, 16 and 19 above would result in a laminar flow in the direction of draw of the glass thus reducing turbulence caused by the hot and cooled air and disturbances to the drawn glass.
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2313495 A requires some type of forming, enclosure-Fig 1, heat transfer (Fig 2-3) which is tube 3, fin on end see Fig 1
US 3794477 A concept of cooling disturbing ribbon, cooling pipes 31
US 3682609 A cooling tube 36
US 20160297703 A1 “gas knife”
US 20060081009 A1 overflow forming enclosure (104a), heat transfer- tube 102
US 20110289969 A1 cooling tube 40, current claims many portions may be considered fins
US 20110126591 A1
US 6997017 B2 (control plug (30)
US 5244483 A fins versus no fins
US 20090217705 A1US 20090217705 A1 plates 535 [0035] plates as heat sinks or waveguides 639
US 3672861 A 102- same cooling shape as Aniolek 60, 58
US 7984625 B2, Fig 2b-2c cooling bayonets (158)-(160), 2006/0081009(163)  
US 20120318020 A1 heat sink 503, tube 501, other shapes suggested [0034] fig 5
US 20190375668 A1 [0119]-[0123], slide gates (112) on cooling tubes [0123] at least, discusses movement of certain cooling devices
US 20180334405 A1 17 has fins
US 20110289969 A1 (40) cooling tube, fin – refractory (46), [0046] (no shape or orientation in independent claims), fin may also be key (54) [0064]
US 20120216575 A1 [0045] fins not shown
US 20080184743 A1, US 20080006059 A1, 5244483 various fin shapes on cooling tubes in glass art (fibers)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741